DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I:	Shown in Figs. 9-11, discussed in paras. 96-103
Species II:	Shown in Figs. 20-22, discussed in paras. 121-125
Species III:	Shown in Figs. 27-28, discussed in paras. 131-133
The species are independent or distinct because of the mutually exclusive features, i.e. features and relationships thereof are present in some embodiments and not in others, in particular SOI vs. bulk silicon substrate, the presence or lack of STI features, whether or not the fin is removed, and furthermore if the dielectric material is at a same or different height with respect to the STI features.  The differences in the process sequences result in distinct device structures, e.g. compare Figs. 11B, 22B and 28B.  In addition, these species are not obvious variants of each other based on the current record.
In addition to the main species identified above, the claims are further directed to the following patentably distinct sub-species:
Sub-species group I: a-e pertaining to alternative processes and materials for the converting step (claims 2-6):
Species a:	converting by a thermal process
Species b:	converting by a plasma process
Species c:	converting by an oxidation process to form a semiconductor oxide
Species d:	converting by a nitridation process to form a semiconductor nitride
Species e:	converting by an oxidation and nitridation process to form semiconductor oxynitride
Sub-species group II: v-z pertaining to alternative materials and implants for the liner (claims 12-16):
Species v:	dielectric liner with noble metal atom implant
Species w:	dielectric liner with semiconductor atom implant
Species x: 	semiconductor liner with compound semiconductor material implant
Species y:	conductive liner with noble metal atom implant
Species z:	conductive liner with semiconductor atom implant
An election must include one of the main species I-III, one from sub-species group I, and one from sub-species group II, for example: I-b-x.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.